DETAILED ACTION
This office action is in response to correspondence filed on 6/7/2022.
The Amendment filed on 6/7/2022 has been entered.  
Claims 1-2, 16, 20-22, 27, and 30 are amended by Applicant.
Claims 4-15, 18, 24-25, and 28 are cancelled by Applicant.
Claims 1-3, 16-17, 19-23, 26-27, and 29-30 remain pending in the application of which Claims 1 and 21 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 16-17, 19-23, 26-27, and 29-30 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1 and 21.

Most pertinent prior art:
VANBLON (US 2017/0169817 A1) discloses a method/system for voice commands for controlling devices comprising detecting a first command corresponding to a first domain (Par 37 – “currently active applications…. the media playing application … volume up/down, pause, skip track/chapter, etc.  …Cortana, Play Tom Petty”; Par 16 – “the same application, similar hardware”); process a first task based on the detected first voice command (Par 29 – “it can perform an action at 320 based on the associated command received”); set a wait time for receiving a second voice command (Par 16 – “extends an initial wakeup word session … the secondary command(s) may be accepted based on a predetermined time period (e.g., 30 seconds, 1 minute, etc.), and/or until a total predetermined number of commands are given/received during a static time period after the last command was accepted or the action associated with the command was carried out.”; Par 35 – “… extend the wake up period based on anticipated commands.”); and detect the second voice command of the user during the wait time (Par 31 – “”If a second audio input comprising a second command is received within a predetermined time period  …  may subsequently request the lights to be dimmed or brightened.”; Par 37 – “….(e.g., “turn it up,” “skip,” “I like this,” “pause,” “stop,” etc.) without a wakeup word (i.e., activation cue).”).
However, VANBLON fails to teach all the limitations recited in the independent claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655